 

Exhibit 10.1

 

ALLONGE TO DEMAND NOTE

 

Allonge to that certain Demand Note in the principal amount of $25,000.00, dated
January 23, 2013, as amended pursuant to that Amendment to Demand Note dated
March 1, 2016 (the “Amendment”) attached hereto as Exhibit 1 and made a part
hereof, from Interactive Motion Technologies, Inc. (now known as Bionik, Inc.),
as Maker, to the order of Neville Hogan, as Holder (“Allonge”).

 

Borrower and Lender agree that, in consideration for the repayment on or about
December 31, 2017 by Borrower of all accrued and unpaid interest under the
Demand Note (the “Interest Repayment”), the Demand Note shall be further revised
as follows:

 

1.       Section 1 of the Amendment shall be amended to read as follows:

 

“1. Interest Rate. The interest rate as provided in the Note shall be 12% per
annum as of the Interest Repayment.”

 

2.       Section 2 of the Amendment shall be amended to read as follows:

 

“1. Maturity Date. Notwithstanding the demand feature of the Note, in no event
shall the Note be due or payable, and the Lender shall not make any demand of
any principal or accrued and unpaid interest, until June 30, 2018, or earlier in
the discretion of the Borrower.”

 

This Allonge is intended to be attached to and made a permanent part of the
Demand Note.

 

Dated this 11th day of December, 2017.

 



Maker: BIONIK, INC.         By: /s/ Leslie Markow   Name: Leslie Markow   Title:
Director       Holder: /s/ Neville Hogan   Neville Hogan



 



 

